Case 1:20-cv-01590-RPK-RLM Document 95 Filed 05/15/20 Page 1 of 1 PageID #: 3139
                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
                                                    271 Cadman Plaza East
                                                    Brooklyn, New York 11201

                                                    May 15, 2020
 By ECF

 Honorable Rachel P. Kovner
 United States District Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

               Re:     Chunn et al. v. Warden Derek Edge,
                       Civil Action No. 20-cv-1590 (Kovner, J.) (Mann, M.J.)

 Dear Judge Kovner:

         We respectfully submit this status report pursuant to Your Honor’s request at the
 conclusion of yesterday’s preliminary injunction hearing. After conferring with counsel for
 Petitioners, Respondent respectfully informs the Court that a referral to a mediator will not be
 productive in this matter.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                             By:            /s/
                                                    James R. Cho
                                                    Seth D. Eichenholtz
                                                    Joseph A. Marutollo
                                                    Paulina Stamatelos
                                                    Assistant U.S. Attorneys
                                                    (718) 254-6519/7036/6288/6198
                                                    james.cho@usdoj.gov
                                                    seth.eichenholtz@usdoj.gov
                                                    joseph.marutollo@usdoj.gov
                                                    pauline.stamatelos@usdoj.gov

 cc:    All Counsel of Record (by ECF)
